DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 June 2020 was filed prior to the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5, 6 and 12 are objected to because of the following informalities:   
Claim 5, line 3-4: “the accuracy requirement acquisition section acquires the accuracy requirement level predetermined for each type of the board.” should read 
-- the accuracy requirement acquisition section acquires a predetermined accuracy level for each type of the board. --
Claim 6, lines 3-4: “the accuracy requirement acquisition section acquires the accuracy requirement level predetermined for each type of the component.” should read 
-- the accuracy requirement acquisition section acquires a predetermined accuracy level for each type of the component. --

Claim 12, line 9: “the control device has a required time calculation section configured to calculate” should read -- the control device includes a required time calculation section, configured to calculate --

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting of the claim 1 in United States Patent No. 10582651.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
the component mounting machine claimed in the instant application comprising a component transfer device having a component mounting tool, a mounting head to hold the mounting tool, and head driving mechanism that drives the mounting head horizontally and a control device configured to implement a thermal correction process, the control device includes an implementation timing determination section determines an implementation timing of the thermal correction process, and a thermal correction implementation section that implements the thermal correction process, which is not patentably distinct from US patent 10582651. US patent teaches a component mounting machine having a mounting nozzle, an XY driving mechanism, a control device configured to perform thermal correction process to reduce the influence of the thermal deformation on XY driving mechanism, the control device includes an implementation period determination section that determines an implementation period of the thermal correction process, and a thermal correction implementation section that implements thermal correction process. Though the instant application teaches the limitation “an implementation timing determination section” in claim 1 line 13 and the published patent claims “an implementation period determination section”, both limitations cover the same entity. Further, the limitation “an influence on mounting accuracy of the component, of which influence being caused by thermal deformation due to temperature change” in the instant application claim 1, lines 9-10 is identical with the limitation “the influence on the component mounting operation of thermal deformation … of the transfer device accompanying temperature change” claimed in the US patent. As such, the claim 1 of instant application is drawn to practically identical in practice and methods and therefore claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,582,651. See the comparison table below. 

Note: the limitations of both sets of claims are listed with the conflicting portions have been italicized. 
Patent Application 16/769,810
Kamio, US Patent No. 10582651
Claim 1. A component mounting machine comprising: a component transfer device, having a component mounting tool configured to collect and mount a component, a mounting head configured to hold the component mounting tool, and a head driving mechanism configured to horizontally drive the mounting head, which performs a mounting work of mounting the component collected from a component supply device on a predetermined coordinate position of a board carried in and positioned by a board conveyance device, and 


a control device configured to control the mounting work, and configured to implement a thermal correction process for reducing an influence on mounting accuracy of the component, of which influence being caused by thermal deformation due to a temperature change in at least one of the head driving mechanism and the mounting head, wherein the control device includes: 




an implementation timing determination section configured to determine an implementation timing of the thermal correction process, based on a required level of the mounting accuracy or in consideration of a change timing in which an implementation state of the mounting work changes with the mounting accuracy, and 

a thermal correction implementation section configured to implement the thermal correction process according to a determination result of the implementation timing determination section.
Claim 1. A component mounting machine comprising: multiple component transfer devices that each have a mounting nozzle configured to hold and release a component, a movable section configured to support the mounting nozzle, and an XY driving mechanism configured to drive the movable section in an X-axis direction and a Y-axis direction in a horizontal plane, the component transfer devices each configured to perform a component mounting operation for collecting a component one by one from a component supply device and configured to mount the component on a positionally aligned board; and 
a control device configured to control the component mounting operation that is performed by the multiple component transfer devices on each of multiple of boards that are sequentially positionally aligned by a board conveyance device and configured to perform thermal correction processing that reduces influence on the component mounting operation of thermal deformation of each of the component transfer devices accompanying temperature change of at least one of the movable section and the XY driving mechanism, 
wherein the control device includes 
an implementation period determination section configured to individually determine an implementation period of the thermal correction processing for each of the component transfer devices based on operation circumstances of each component transfer device, and 


a thermal correction implementation section configured to simultaneously perform the thermal correction processing for the multiple component transfer devices when it is determined by the implementation period determination section that the implementation period of the thermal correction processing has been reached for any of the component transfer devices.


It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  

Claim 1, lines 8-11: “a control device configured to control the mounting work, and configured to implement a thermal correction process for reducing an influence on mounting accuracy of the component, of which influence being caused by thermal deformation due to a temperature change in at least one of the head driving mechanism and the mounting head,”

Claim 1, lines 13-16: “an implementation timing determination section configured to determine an implementation timing of the thermal correction process, based on a required level of the mounting accuracy or in consideration of a change timing in which an implementation state of the mounting work changes with the mounting accuracy,”

Claim 1, lines 17-19: “a thermal correction implementation section configured to implement the thermal correction process according to a determination result of the implementation timing determination section.”

Claim 3, lines 4-5: “an accuracy requirement acquisition section configured to acquire an accuracy requirement level indicating the required level of the mounting accuracy;”

Claim 3, lines 6-7: “a thermal influence acquisition section configured to acquire a thermal influence level indicating a level of the influence of the thermal deformation on the mounting accuracy;”

Claim 3, lines 8-10: “a level comparison section configured to determine the implementation timing of the thermal correction process by comparing the accuracy requirement level and the thermal influence level.”

Claim 12, lines 6-7: “a margin time calculation section configured to calculate a margin time until the implementation timing of a next thermal correction process is reached”

Claim 12, lines 10-12: “a measurement implementation section configure to implement or support the measurement process when the required time is shorter than the margin time.”

Claim 14, lines 3-4: “the control device further includes an emergency measurement implementation section configured to implement or support the measurement process”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 17 recites “a thermal correction implementation section configured to implement the thermal correction process” in which it is unclear where and how a thermal correction is implemented.  Would this be implemented in the process flow or movement of the head. Though specification [0047] states step implementation S26, it is unclear where the correction is implemented. In other words, if the correction process determines a correction is needed, as stated in specification [0021], would any of the “thermal correction process, origin correction and pitch correction of the X-Y coordinate system serving as a reference of head driving mechanism 40, correction of a separation distance between nozzle tool 45 and board camera 47, and the like are performed.”  be implemented. 

Claim 4 recites the limitation “the level comparison section, determiners that it is the … accuracy requirement level is high, and determines that it is the … accuracy required level is low.”, which render claim indefinite because the outcome of the determination process is unclear. It is unclear what happens after “the implementation timing of the thermal correction process” determines that “the thermal influence is small when accuracy level is high and the thermal influence is large when accuracy required is high”. 
Further, the limitation in claim 4 lines 3 and 6, “determines that it is the implementation timing…” is ambiguous since the scope of the subject matter covered by the claim limitation is unclear. Would this be “wherein the level comparison section determines the implementation timing of the thermal correction process at a point in time at which the thermal influence level is small when the accuracy requirement level is high, and the thermal influence level is large when the accuracy requirement level is low.” 
Further, the limitations “the accuracy requirement level is high”, “the thermal influence level is large” render claim indefinite because “high” and “large” are relative terms. 

Claim 7 recites the limitation “the accuracy requirement level to be higher as the separation distance is smaller.” in which “higher” and “smaller” are relative terms. 

The term “accuracy is particularly high” in claim 10 is a relative term which renders the claim indefinite. The term “particularly high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Further, the limitation in claim 10, lines 3-6 “the implementation timing determination section determines that it is the implementation timing of the thermal correction process,…” is vague for the same reasons as described in paragraph 9 b above. 

Claim 11 recites “the implementation timing determination section determines that it is the implementation timing of the thermal correction process…” in line 3 which has same issues as described in paragraph 9 b above. Would this be “the implementation timing determination section determines during [or while] implementation timing of the thermal correction process…” 

The limitation “a measurement process related to management of the mounting accuracy” in claim 12 lines 3-4 is indefinite because it is unclear how mounting accuracy is managed? Would this be “the control device automatically implements a measurement process for a desired or required mounting accuracy” because claim 5 recites, “wherein the accuracy requirement acquisition section acquires the accuracy requirement level predetermined for each type of the board.” 
Further, claim 12 recites the limitation “supports the measurement process in which an operator participates,” in lines 4-5 in which it is unclear how an operator participates and what participation an operator has. Would this be an operator interrupts the measurement process and hence “supports a manual measurement process”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamio (WO 2016103413, see US 20170347506 for English Translation).
Kamio reads on the claims as follows: 
Claim 1.	 A component mounting machine (1, Fig. 1) comprising: 
a component transfer device (first and second component transfer devices 41 and 42, Fig. 1), having a component mounting tool (mounting head 46 supports one or multiple mounting nozzles, para. [0025]) configured to collect and mount a component, a mounting head (46) configured to hold the component mounting tool, and a head driving mechanism configured to horizontally drive the mounting head (head holder 45 is driven in the X-axis direction by an X-axis servomotor and an X-axis ball screw feed mechanism, para. [0025]), which performs a mounting work of mounting the component collected from a component supply device (first component supply device 31, para. [0023]) on a predetermined coordinate position of a board carried in and positioned by a board conveyance device, and 
a control device (control device not shown in the drawings, para. [0028]) configured to control the mounting work (see para. [0028]), and configured to implement a thermal correction process (control device performs thermal correction processing in order to reduce the influence of thermal deformation on the component mounting operation, para. [0037]) for reducing an influence on mounting accuracy of the component, of which influence being caused by thermal deformation due to a temperature change in at least one of the head driving mechanism and the mounting head, wherein the control device includes: 
an implementation timing determination section (control device has the functions of an implementation period determination section and a thermal correction implementation section, para. [0039]) configured to determine an implementation timing (implementation period of the thermal correction processing, Fig. 8, para. [0064]) of the thermal correction process (function of step S6 in the control flow in FIG. 6 is equivalent to the thermal correction implementation section, para. [0062]), based on a required level of the mounting accuracy or in consideration of a change timing in which an implementation state of the mounting work changes with the mounting accuracy, and 
a thermal correction implementation section (S6, function of step S6 in the control flow in FIG. 6 is equivalent to the thermal correction implementation section, para. [0062] and Fig. 6) configured to implement the thermal correction process (para. [0062]) according to a determination result of the implementation timing determination section.

Claim 2. 	The component mounting machine of Claim 1, wherein the thermal correction implementation section (S6, Fig. 6) implements the thermal correction process in a time period between a mounting operation and a next picking up operation of the component mounting tool or in a time period between the board conveyance device carrying out the board of which mounting work is terminated and carrying in a next board (the thermal correction process is performed for the other component transfer device when production of a subsequent board starts, see para. [0006] and thermal correction process is performed at the time t13 directly after the second board K2 is loaded, para. [0065]).

Claim 10. 	The component mounting machine of Claim 1, wherein 
the implementation timing determination section (a thermal correction implementation section, para. [0039]) determines that it is the implementation timing of the thermal correction process, a time when a required mounting accuracy is particularly high and a multiple mounting work of mounting a second component on an upper side of a first component is performed.

Claim 11. 	The component mounting machine of Claim 1, wherein 
the implementation timing determination section (a thermal correction implementation section, para. [0039]) determines that it is the implementation timing of the thermal correction process while regarding at least one of a timing in which the component mounting tool or the mounting head is replaced and a timing in which the board is a multiple pattern board including multiple small piece boards and the small piece boards that are targets of the mounting work are switched, as the change timing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6, 8-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamio as applied to claim 1 above, and further in view of Nakano (US 20020044432, hereafter Nakano’432).
Regarding claim 3, Kamio does not teach an accuracy requirement acquisition section or a thermal influence acquisition section. However, Nakano’432 teaches a component mounting apparatus and a method in which,
the implementation timing determination section includes: 
an accuracy requirement acquisition section (the mechanical positional accuracy of the head 3 due to the temperature change of each of the units is minimized, see Fig. 4 and para. [0044]) configured to acquire an accuracy requirement level indicating the required level of the mounting accuracy; 
a thermal influence acquisition section (relationship between the temperature change of the XY robot 1 with time after starting a component mounting operation, see Fig. 5) configured to acquire a thermal influence level indicating a level of the influence of the thermal deformation on the mounting accuracy; and 
a level comparison section (step # 2, Fig. 4) configured to determine the implementation timing of the thermal correction process by comparing the accuracy requirement level and the thermal influence level (the mounting accuracy of the apparatus becomes no longer acceptable, the controller 10 automatically starts an idling operation, para. [0059]).
Therefore, in view of the teachings of Nakano’432, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the control device of the component mounting machine of Kamio so that it enables to acquire a required accuracy and to configure the controller to maintain the temperature of each of the related units to a stable level of operation to ensure a high degree of accuracy while operating a component mounting machine. 

Regarding claims 5-6 and 8-9, Nakano’432 further teaches, 
[Claim 5] wherein the accuracy requirement acquisition section acquires the accuracy requirement level predetermined for each type of the board (temperature of each of the related units is maintained to the stable level for operation to ensure a high degree of accuracy, para. [0043]).

[Claim 6] wherein the accuracy requirement acquisition section acquires the accuracy requirement level predetermined for each type of the component (temperature of each of the related units is maintained to the stable level for operation to ensure a high degree of accuracy, para. [0043]).

[Claim 8] wherein, the thermal influence acquisition section measures a work continuation time (mounting of component time, Fig. 6) in which the mounting work continues from start of the mounting work or termination of a previous thermal correction process, and sets the thermal influence level to be larger as the work continuation time becomes longer.

[Claim 9] wherein the thermal influence acquisition section measures a work interruption time (pause of operation time, Fig. 6) from a time when the mounting work is interrupted, and sets the thermal influence level based on the work continuation time and the work interruption time.

Therefore, in view of the teachings of Nakano’432, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the control device of a component mounting machine so that it enables acquire a predetermined accuracy level for each type of boards as well as each type of components to ensure a high degree of mechanical positional accuracy while operating a component mounting machine. 

Regarding claim 12, Kamio further teaches,
[AltContent: ][AltContent: textbox (margin time)][AltContent: textbox (thermal correction processing time)]
[AltContent: arrow]
    PNG
    media_image1.png
    362
    710
    media_image1.png
    Greyscale

Modified Fig. 9 Kamio.
wherein the control device automatically implements a measurement process related to management of the mounting accuracy or supports the measurement process in which an operator participates, 
the implementation timing determination section includes a margin time calculation section (see margin time, modified Fig. 9 Kamio above, which is same as a time when the next thermal correction process is to be performed, as described in specification [0054]) configured to calculate a margin time until the implementation timing of a next thermal correction process is reached, and 
the control device has a required time calculation section configured to calculate a required time for the measurement process (implementation period of the thermal correction processing, Fig. 8, para. [0064], and see implementation period, modified Fig. 9 above) and a measurement implementation section configure to implement or support the measurement process when the required time is shorter than the margin time.

Regarding claim 14, Kamio further teaches, 
wherein the control device further includes an emergency measurement implementation section (operation circumstances such as waiting time for component replenishment when there is component shortage, or stop time caused by a device error and maintenance, para. [0005], see Note below) configured to implement or support the measurement process regardless of a magnitude relationship between the required time and the margin time in at least one of a case where an urgent event occurs and a case where an instruction from the operator is accepted.
Note: Though Kamio does not explicitly teach an emergency measurement implementation, from para. [0005] it is obvious for one of ordinary skill in the art that a machine-stop due to operation circumstances such as waiting time due to component shortage, or caused by a device or operator error and maintenance are emergency measurements of emergency management measurement implementation section. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kamio in view of Nakano’432 as applied to claim 12 above, and further in view of Iisaka (US 20020101214).
Regarding claim 13, modified Kamio does not teach a warming up operation. However, Iisaka teaches an electronic component mounting system in which,
wherein the control device further includes a warming operation implementation section configured to warm up (perform a warm-up or idling operation of the electric-component mounting system prior to each production run of the system, see para. [0012-0013]) the component transfer device without implementing or supporting the measurement process when the required time is equal to or larger than the margin time.
Therefore, in view of the teachings of Iisaka, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the control device of a component mounting machine and to add a warming-up operation before implementing a measurement process so that it  enables a drive device to correct any positioning errors immediately after warming up operation while operating a component mounting machine. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamio in view of Nakano’432 as applied to claim 3 above, and further in view of Nakano (JP 2001223499, hereafter Nakano’499).
Regarding claim 7, modified Kamio does not teach determining accuracy based on a separation distance between the multiple components using each coordinate position and each size of the multiple components, and sets the accuracy requirement level. However, Nakano’499 teaches an electronic part mounting device having a high mounting precision in which, 
wherein the accuracy requirement acquisition section determines a separation distance between the multiple components using each coordinate position and each size of the multiple components, and sets the accuracy requirement level (determines the mounting accuracy of the electronic component mounting apparatus is set in advance, and a temperature sensor that measures the temperature of a plurality of units that constitute the electronic component mounting apparatus is provided for each unit, see para. [0049] and [0055]) to be higher as the separation distance is smaller.
Therefore, in view of the teachings of Nakano’499, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the control device of a component mounting machine that enables a calibration process based on accuracy and set the accuracy in advance so that the mounting speed of the electronic component mounting apparatus can be maximized while keeping the speed while operating a component mounting machine. 


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Claim 4 would be allowable for disclosing a control device of a component mounting machine having  a level comparison section that determines an implementation timing of the thermal correction process at a point in time at which the thermal influence level is small when the accuracy requirement level is high, and determines that it is the implementation timing of the thermal correction process at a point in time at which the thermal influence level is large when the accuracy requirement level is low.
Prior art of reference Kamio does not teach an accuracy requirement acquisition section or a level comparison section that determines the thermal influence level the accuracy requirement level. Though prior art of record Nakano teaches the amount of offset to a stable level to ensure high degree of accuracy for the mounting operation, Nakano does not teach a level comparison section that determines the thermal influence level in relationship with the accuracy requirement level. Prior art of record Iisaka does not teach a level comparison section that determines the thermal influence level along with an accuracy level. Therefore, claim 4 would be allowable.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prior art of record Kawai (WO 2017119142) teaches a component mounter having a mounting head movement error detection device to correct a mounting head movement error caused by thermal deformation of a drive system, including the movement error detection device.
Prior art of record Masaru (JP 2012146907) teaches a component mounting machine having a position correction due to temperature fluctuation by recognizing a position reference point and each of a plurality of measurement points of a surface correction substrate using a camera.
Prior art of record Robert (EP 2066166 A1) teaches a component mounter and a positioning system and a method of compensating for thermal expansion variations in the positioning system for the component mounting machine.
Prior art of record Okuda (US 20060048380) teaches a component mounter and the amount of expansion and contraction of the X-Y robot due to heat by picking-up an image of the camera reference mark by a board recognition camera and the component placing position is corrected on the basis of the amount of expansion and contraction. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729            
                                                                                                                                                                                            /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729